MURPHY, Circuit Judge,
dissenting.
I dissent.
As the majority notes, this is an appeal from the denial of a motion under Rule 60(b). What the majority does not note is that orders under Rule 60(b) are reviewed for abuse of discretion. Plotner v. AT & T Corp., 224 F.3d 1161, 1174 (10th Cir.2000). To reverse, as the majority does, it must necessarily hold that it is an abuse of discretion for the district court not to grant a Rule 60(b) motion on the basis of a theory never argued.
In this case, the facts are even more egregious. The theory upon which the majority relies for reversal has never been argued in this case. Plaintiff’s counsel failed to argue the theory in opposition to a summary judgment motion. Plaintiffs counsel failed again to argue the theory when he untimely sought reconsideration under Rule 59. The district court properly deemed this untimely Rule 59 motion a Rule 60(b) motion, exercised its discretion, and denied the motion. Because the counseled plaintiff never presented a viable theory to either deny summary judgment initially or to grant relief under Rule 60(b), the district court could not have abused its discretion.
In this now pro se appeal, the majority, sua sponte, finds a theory which, if presented to the district court, would have precluded entry of summary judgment initially. It does so invoking Counts v. Kissack Water and Oil Service, Inc., 986 F.2d 1322 (10th Cir.1993). This is not that rare case under Counts justifying the forgiveness of multiple waivers: (1) it is a civil case; (2) plaintiff had counsel in the district court; (3) the theory upon which reversal is premised was never presented to the district court in spite of at least two procedural opportunities to do so; (4) the context of appellate review is Rule 60(b) under which relief is extraordinary, may only be granted in exceptional circumstances, and the standard of review is abuse of discretion. See Bud Brooks Trucking, Inc. v. Bill Hodges Trucking Co., 909 F.2d 1437, 1440 (10th Cir.1990).
The majority’s approach would have a dramatic effect upon the adversary process and the role of a district court in that process. According to the majority, our busy district courts are required to search through all the materials submitted on summary judgment in pursuit of any possible disputed issues of fact even though a factual dispute is not asserted. This approach defies Rules 56 and 60(b) and was not contemplated by Counts.
*998I can find no abuse of discretion and thus would affirm the district court’s denial of relief under Rule 60(b).